PER CURIAM.
Summary judgment was entered and Selma E. Braido appeals.
It is basic and without necessity of case citation that summary judgment should not be entered if there are genuine issues as to any material fact. Such preclude summary disposition as a matter of law. Rule 1.-510(c), F.R.C.P.' Without plumbing the details of this complicated litigation it is manifest to us that it does not lend itself to summary judgment procedure.
Clearly, for instance, there are at least these disputed issues with some evidence and inference one way and the other:
1. Whether there was a valid gift from the decedent to his son of a remainder interest so as to preclude the widow’s dower interest.
2. Whether fraud was established.
It appears further that there is some awkwardness as to the pleadings and so on remand the applications of the parties to amend, if made, should be entertained in accordance with the Rules of Procedure.
The appealed judgment is
Reversed and remanded.
WALDEN and DOWNEY, JJ., and WADDELL, TOM, Jr., Associate Judge, concur.